Citation Nr: 0401032	
Decision Date: 01/12/04    Archive Date: 01/22/04

DOCKET NO.  00-07 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from August 1969 to 
August 1971.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Little Rock, Arkansas.  

The matter has been remanded by the Board previously.  
Unfortunately for reasons set forth below, the Board must 
remand this case again to the RO.    

This appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.  


REMAND

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during service.  
38 U.S.C.A. § 1110 (West 2002).  Certain diseases, including 
arthritis, may be presumed incurred in service if shown to 
have manifested to a compensable degree within one year after 
the date of separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).  

The veteran claims and the record shows that the veteran 
strained his back muscles during service and was treated for 
that injury.  Subsequent service medical records including, 
the veteran's August 1971 separation examination, are 
negative for complaints or findings pertaining to a back 
disorder.  At a VA examination dated in September 2002, the 
veteran indicated that he had back problems shortly after he 
separated from service, but he was denied treatment from VA 
because his records were not available.  At the conclusion of 
an examination of the lumbar spine, the examiner diagnosed 
the veteran as having osteopenia and mild multi-level 
degenerative disc disease and osteoarthritic changes.  

The record reflects that the veteran entered the United 
States Army Reserves in August 1971, directly after he 
separated from service.  In that the veteran asserts that he 
had back problems directly after service, the Board notes 
that the reserve medical records (if any) may be relevant to 
the veteran's claim; however, those records have not been 
secured.  VA has obligation to make reasonable efforts to 
obtain relevant records including those possessed by VA and 
other Federal agencies.  See 38 U.S.C.A. § 5103A(b) and (c) 
(West 2002); 38 C.F.R. § 3.159(c)(1-3) (2003).  

Accordingly, the case is remanded to the RO for the 
following:  

1.  The veteran served in the United 
States Army Reserves beginning on August 
13, 1971. The RO should contact the 
proper authorities and request 
verification of the veteran's Reserve 
status, including the dates and type of 
Reserve training, during that time.  

2.  In addition, the RO should obtain the 
veteran's reserve medical records 
pertaining to treatment for a back 
disorder.  If such records are not 
available, it should be indicated in 
writing. 

3.  If and only if reserve medical records 
of a low back disorder are provided, the RO 
should make arrangements with the 
Fayetteville, Arkansas VA medical facility 
for the veteran's claims folder to be 
reevaluated by the same examiner who 
examined the veteran June 2003, if 
possible.  The examiner should be asked to 
provide an addendum to the September June 
2003 examination report regarding the 
etiology of the veteran's back conditions.  
The examiner should be asked to address the 
following:  is it more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent) that the veteran's back disorder 
was caused by service.  

4.  Thereafter, the RO should review the 
claims file and ensure that all necessary 
notice and development has been undertaken.  
If any development is incomplete, undertake 
appropriate corrective action.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

5.  The RO should then readjudicate the 
claim for service connection for a low 
back disability.  If the claim remains 
denied, the veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and given the 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


